UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7608



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


LEROY BOONE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-90-149)


Submitted:     January 11, 2001             Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Boone, Appellant Pro Se. John Paul Corcoran, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Boone appeals the district court’s order denying his

“Rule 201 Judicial Notice of Adjudicative Facts,” in which he

alleged that the district court did not have jurisdiction to sen-

tence him.     The district court construed Boone’s pleading as a

motion under 28 U.S.C.A. § 2255 (West Supp. 2000), and denied it as

time-barred. Because Boone’s § 2255 motion was a successive motion

and Boone did not obtain authorization from this court to file it

in the district court, see § 2255; 28 U.S.C.A. § 2244(b)(3)(A)

(West Supp. 2000), the district court did not have jurisdiction to

consider it.    United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2